Citation Nr: 1824078	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to April 1977. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2015, the Board denied the issues of higher ratings for service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars and remanded the issue of entitlement to a TDIU prior to May 1, 2012 for additional evidentiary development.  The remaining issue on appeal has been returned to the Board for further appellate review.

In a March 2018 letter from the RO, the Veteran was made aware of the Rapid Appeals Modernization Program (RAMP) and in a subsequent letter, the Veteran elected to participate in RAMP, selecting the option for "Higher-Level Review."  However, as noted in the March 2018 letter, appeals that have been activated by the Board are not eligible for RAMP processing.  The issue of entitlement to a TDIU prior to May 2, 2012 was remanded by the Board in June 2015 and reactivated in January 2018.  As the appeal of the issue discussed herein has been activated by the Board, the Board will continue with adjudication pursuant to current appeals procedures.  

The Veteran has asserted that his TDIU should be granted as far back as 2006.  However, the issue of entitlement to a TDIU prior to June 2, 2010 will be adjudicated under RAMP because the issue of TDIU that was remanded and reactivated by the Board was part of the increased rating claim that was received on June 2, 2010.  An appeal regarding the TDIU effective date prior to June 2, 2010 is outside the scope of the appeal activated by the Board.  


FINDINGS OF FACT

1. The date of claim for entitlement to a TDIU due to service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) is June 2, 2010, the date of the claim for an increased rating.

2.  The Veteran's combined schedular disability rating did not meet the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from June 2, 2010 to April 30, 2012.

3.  The Veteran's service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars did not render him unable to secure and follow substantially gainful employment at any time from June 2, 2010 to April 30, 2012.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to May 1, 2012 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In this case, the Veteran contends that he has been unable to work due to his service-connected disabilities since June 2006 or June 2010.  Specifically, in the June 2013 VA Form 9 , the Veteran asserted he filed his claim for a higher rating on June 2, 2010 and has been unable to work as of that date due to his left hand and arm.  In a December 2014 statement, the Veteran requested back pay for his award of TDIU from June 2, 2010 and not from June 20, 2006.  On the other hand, in an August 2016 VA Form 21-8940 Application for Increased Compensation Based on Unemployability), the Veteran asserted his award of a TDIU should be June 20, 2006, rather than May 1, 2012, because he had complete paralysis in his left arm and hand at that time.  The Veteran reiterated this contention in statements dated in August 2016, September 2016, November 2016, and January 2018, as well as in a January 2018 VA Form 21-0958 (Notice of Disagreement).  As noted in the Introduction above, the issue of entitlement to a TDIU prior to June 2, 2010 will be addressed by the AOJ.  

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extra-schedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  The veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

On June 2, 2010, VA received the Veteran's request for a higher rating for service-connected residuals of left arm injury (laceration of the medial nerve).  In a March 2011 VA Form 21-4138, the Veteran raised the issue of entitlement to a TDIU due to his service-connected disabilities.

In a November 2011 VA rating decision, the RO, in part, denied issues of higher ratings for service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars.  During the course of the appeal, in a May 2013 VA rating decision, the RO increased the disability ratings for service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars and granted entitlement to a TDIU, effective from May 1, 2012 (date of VA examinations).

The Veteran perfected the appeal and, in June 2015, the Board denied the issues of higher ratings for service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars and remanded the issue of entitlement to a TDIU prior to May 1, 2012 for additional evidentiary development.  The Board determined that the issue of entitlement to a TDIU prior to May 1, 2012 was part of the claims for higher ratings for service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

From June 2, 2010 to April 30, 2012, the Veteran was service connected for residuals of left arm injury (laceration of the medial nerve and brachial artery) at 50 percent disabling and for left arm scars at 10 percent disabling.

Pursuant to 38 C.F.R. § 4.16(a) where two or more disabilities are present, the Veteran's combined schedular disability rating did not meet the minimum percentage requirements for consideration of a TDIU on a schedular basis from June 2, 2010 to April 30, 2012.  See 38 C.F.R. § 4.25.

As a result, the Board considers whether there is evidence to remand this issue for consideration of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), at any time from June 2, 2010 to April 30, 2012.  Review of the record includes the following pertinent documents related to the claim on appeal.

As noted above, in March 2011 the Veteran submitted a VA Form 21-4138 (Statement in Support of Claim).  He reported being unable to perform his job as a skilled construction worker due to the loss of function in his left arm and left hand fingers.

In the June 2011 VA Form 21-8940, the Veteran documented working in commercial construction from September 2000 to July 2006 for 50 to 80 hours per week.  He reported that his service-connected residuals of left arm injury (laceration of the medial nerve) prevent him from securing or following any substantially gainful occupation.  This disability affected his full-time employment in July 2006, he last worked full-time in July 2006, became too disabled to work in July 2006, and his highest earned income in one year was $68,500.  He tried to obtain employment since he became too disabled to work in commercial construction in February 2007 and June 2007 and stock and warehouse in June 2008.  The Veteran further reported his highest level of education is four years of high school, did not receive any other education or training prior to being too disabled to work, and attended a business seminar in July 2007, time management seminar in December 2008, and advanced selling techniques seminar in February 2009 since he became too disabled to work.  He further noted that trying to reeducate himself for other work but his disability always closes the door when an employer asks why he was laid off.

In a June 2011 VA Form 21-4138, the Veteran reported he has tried to change careers but unable to do so due to his service-connected disabilities, specifically the pain and loss of control therefrom.

In a November 2011 statement, the Veteran reported he has very limited use of his left arm and hand and the pain from his injury is becoming unbearable.

In a May 2012 VA Form 21-4138, the Veteran reported working in commercial construction from January 2000 to October 2006 and heard the company went out of business in 2007.

In an April 2012 statement, the Veteran reiterated his efforts to obtain employment by applying to many jobs over the past six years but his efforts have been unsuccessful.

In the July 2012 notice of disagreement, the Veteran reiterated his contentions previously noted in the June 2010 VA Form 21-4138.

In the June 2013 VA Form 9 (substantive appeal), the Veteran reported he has been unable to work since June 2, 2010.

In a December 2014 statement, the Veteran reported that for three years after the January 2007 VA rating decision he was unsuccessful in seeking employment so submitted his request for a  higher rating on June 2, 2010.  He specified that he is not seeking back pay for TDIU from June 20, 2006, even though he was unemployable then, but rather from June 2, 2010.

In August 2016, the Veteran submitted an additional completed VA Form 21-8940.  In contrast to what he reported in June 2011, the Veteran documented his service-connected residuals of left arm injury (laceration of the medial nerve) affected his full-time employment in May 2006, he last worked full-time in November 2006, became too disabled to work in November 2006, and his highest earned income in one year was $69,950.  He tried to obtain employment since he became too disabled to work in janitor and clerical from 2006 to 2013, skilled laborer from November 2009 to January 2009, and door greeter from February 2010 to November 2011.

In a September 2016 statement, the Veteran's previous employer noted hiring the Veteran in 2000 with the understanding that employment would continue as long as the Veteran could perform his duties in a safe manner.  He observed the Veteran's left arm and hand begin to cause problems in 2002 or early 2003 and the Veteran work in pain and with one hand.  The Veteran worked until 2006 when he could not hold tools in the left hand anymore.

In a January 2018 statement, the Veteran reiterated his unsuccessful efforts to obtain employment from 2007 to 2010.  He further noted that his service-connected conditions have been the same since 2006 and did not get worse in 2012.

During the course of the appeal period, the Veteran underwent VA examinations for his service-connected disabilities in June 2010, April 2011, and August 2011.

At the June 2010 examination for service-connected residuals of left arm injury (laceration of the medial nerve), the Veteran reported he lost the ability to perform his usual occupation as a skilled laborer.  Following the clinical evaluation, the examiner rendered a diagnosis of left medial nerve laceration with scar and noted objective findings of ongoing sensory and motor deficits of left median nerve innervation and scars.  The examiner opined that "[t]he effect of the condition on the claimant's usual occupation [and daily activity] is moderate secondary to functional impairments posed by left hand."

At the April 2011 examination, the Veteran reported he has left arm and hand weakness which affects his ability to perform his job as a skilled construction worker.  Following the clinical evaluation, the examiner rendered diagnoses of left hand weakness and left medial nerve laceration, as well as noted subjective findings of left arm weakness, numbness, and tingling and objective findings of left upper extremity weakness and diminished sensory sensation in the left hand and two disfiguring scars on the left arm.  The examiner opined that "[t]he claimant's usual occupation is not affected by his condition(s) [and] [t]he effect of the condition(s), on the claimant's daily activity is [he] has difficulty with heavy lifting and holding heavy objects."

At the August 2011 examination, the Veteran reported "[he] lost a great job because [he] was labeled as an un-safe worker."  Following the clinical evaluation, the examiner rendered a diagnosis of laceration of left medial nerve status post laceration with residual scarring and peripheral neuropathy affecting sensory and motor in left forearm and left hand.  With regard to functional impairment caused by the diagnosis, the examiner opined that "[l]eft decreased grip as well as left forearm median nerve and distal distribution decreased light touch and pinprick affects sedentary and physical employment" yet also concluded the "claimant's condition does not [a]ffect his usual occupation or daily activities."

As noted in the June 2015 Board remand, each examiner (noted above) briefly discussed the impact of the Veteran's left arm and hand disabilities on his ability to work; however, taken together, these opinions were unclear regarding the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  As such, pursuant to the June 2015 remand directives, a VA Disability Benefits Questionnaire (DBQ) medical opinion was provided in October 2016.  The VA examiner noted review of the Veteran's service treatment records, VA examination reports, lay statements, the conflicting medical evidence of record, consideration of the lay statements of record, and the absence of consideration of the Veteran's multiple nonservice-connected disabilities.  The following opinion was provided:

[The] Veteran's combined service-connected conditions would not have rendered h[im] unemployable prior to May 1, 2012.  His service-connected conditions rendered him unemployable as of May 1, 2012.  He had multiple [VA] examinations through the years and prior to May 1, 2012, the exam[ination]s did not find him to be unemployable secondary to his service-connected conditions with the work accommodations of no heavy lifting or gripping.  His May 2012 exam[ination] did find him unemployable.  The May exam[ination] suggested an earlier date of unemployability, but the prior exam[ination] did not find unemployability.

Review of private and VA treatment records dated from June 2010 to April 2012 document the Veteran's unemployment status, as noted in a May 2011 VA treatment record, and ongoing treatment for this service-connected disabilities.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability picture from June 2, 2010 to April 30, 2012, after a full review of the record, the Board finds that the evidence is against the claim on appeal.

The Board acknowledges the Veteran's credible reported symptomatology of the service-connected disabilities, to include loss of function, pain, weakness, numbness, tingling.  The June 2010 examiner noted the effect of the service-connected disabilities on the Veteran's usual occupation is moderate, the April 2011 examiner noted the effect of the service-connected disabilities on the Veteran daily activities is difficulty with heavy lifting and holding heavy objects, and the August 2011 examiner noted the service-connected disabilities affect sedentary and physical employment.  The evidence of record also demonstrates the Veteran has not engaged in full-time employment since 2006 (the month is variously reported by the Veteran), was unsuccessful in seeking employment thereafter until his date of claim on June 2, 2010, and his highest level of education is four years of high school with subsequent attendance at seminars in July 2007, December 2008, and February 2009.

Nevertheless, the Board finds that the pertinent and more probative evidence of record does not demonstrate that the Veteran's service-connected residuals of left arm injury (laceration of the medial nerve and brachial artery) and left arm scars, alone, were of sufficient severity to render him unable to secure and follow substantially gainful employment at any time during the appeal period from June 2, 2010 to April 30, 2012.  In fact, the October 2016 VA DBQ examiner concluded the "Veteran's combined service-connected disabilities would not have rendered h[im] unemployable prior to May 1, 2012" with rationale and noted consideration of the lay and medical evidence of record.  The record shows that with his educational background and work experience, he could have obtained or retained substantially gainful employment in a job that did does not require more than light physical work.  As a result, the Board finds this claim on appeal should not be submitted for extra-schedular consideration.  A TDIU prior to May 1, 2012, is denied.  


ORDER

Entitlement to a TDIU prior to May 1, 2012 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


